Citation Nr: 0710624	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-35 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the character of the appellant's discharge from 
active military service is a bar to the receipt of Department 
of Veterans Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	Emanuel C. Turner, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The appellant served on active duty from June 1966 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 administrative decision of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA), which determined the appellant's character of discharge 
was a bar to the award of VA compensation benefits.  The 
appellant subsequently initiated and perfected an appeal of 
this determination.   In April 2003, he testified at a 
personal hearing before a decision review officer.  

This appeal was initially presented to the Board in December 
2005, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  The appellant was discharged from active duty under other 
than honorable conditions.  

2.  The appellant lost 508 days of service due to four 
periods of absence without leave (AWOL) and resulting 
confinement.  He faced courts martial on at least three 
occasions for these offenses.  

3.  The appellant's offenses committed during service were 
not minor and were willful and persistent; additionally, he 
was not insane at the time of the commission of these 
offenses.  






CONCLUSION OF LAW

The appellant's other than honorable discharge due to willful 
and persistent misconduct is dishonorable for VA purposes and 
is therefore a bar to VA compensation benefits.  38 U.S.C.A. 
§§ 101(2), 5303 (West 2002); 38 C.F.R. § 3.12 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claim, a 
letter dated in February 2002 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The February 2002 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  VA also attempted to afford the appellant a VA medical 
examination in September 2006; however, he failed to appear 
for his scheduled examination, and has not offered an 
explanation for his absence.  See 38 C.F.R. § 3.159(c)(4) 
(2006).  "[T]he duty to assist is not always a one-way 
street.  If a [claimant] wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
In the absence of the appellant's cooperation with VA's 
attempt to examine him, his claim must be adjudicated based 
on the evidence of record.  See 38 C.F.R. § 3.655 (2006).  
The records otherwise satisfy 38 C.F.R. § 3.326.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Finally, the appellant was also sent a letter regarding the 
appropriate disability rating or effective date to be 
assigned in March 2006.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The claimant appeals a RO administrative decision which 
determined the character of his discharge serves as a bar for 
the award of VA compensation benefits; specifically, the 
appellant has filed a claim for service connection for post-
traumatic stress disorder (PTSD).  In order to qualify for VA 
benefits, a claimant must demonstrate that he has the status 
of a "veteran."  Cropper v. Brown, 6 Vet. App. 450, 452 
(1994) (citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991) 
and 38 U.S.C.A. § 1110).  A person seeking to establish 
veteran status must do so by a preponderance of the evidence, 
and the benefit-of-the-doubt doctrine, 38 U.S.C.A. § 5107(b), 
is not applicable to that determination of status.  See 
Aguilar, supra.  

Pursuant to 38 U.S.C.A. § 101(2),

"[t]he term 'veteran' means a person who served 
in the active military, naval, or air service, 
and who was discharged or released therefrom 
under conditions other than dishonorable."  See 
also 38 C.F.R. § 3.12(a) (2006).  

A discharge or release under other than honorable conditions 
(OTHC) is considered to have been issued under dishonorable 
conditions if it is determined that it was issued because of 
willful and persistent misconduct.  A discharge because of a 
minor offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious, or unless it is found that the 
person was insane at the time of committing the offense 
causing such discharge or release.  38 C.F.R. § 3.12(d)(4) 
(2006).  In Cropper, the United States Court of Appeals for 
Veterans Claims (Court) held that 38 U.S.C. § 5303(b) 
requires "that the insanity must be such that it legally 
excuses the acts of misconduct" and that "there must be a 
causal connection between the insanity and the misconduct" 
in order to demonstrate that a claimant's OTHC discharge 
should not act as a bar to the grant of veterans' benefits.  
Cropper, 6 Vet. App. at 453-54.

In the present case, the appellant was ultimately found to 
have had four periods of absence without leave (AWOL).  These 
periods included from October 11, 1966, to October 21, 1966; 
from January 8, 1967, to April 13, 1967; from November 13, 
1968, to December 29, 1968, and after he was assigned to the 
Correctional Training Facility at Fort Riley, Kansas on 
February 18, 1969, he escaped confinement on February 23, 
1969.  Prior to his final February 1969 absence, he was 
afforded two special courts martial, which found him guilty 
of two offenses of AWOL, offenses for which he was fined, 
reduced in rank, and confined to hard labor.  As a result of 
his final absence, he was found guilty in March 1969 for 
escaping from lawful confinement, and ultimately recommended 
for discharge.  On March 5, 1969, the appellant was confined 
at the U.S. Disciplinary Barracks, Fort Leavenworth, Kansas 
until his discharge.  On October 6, 1969, the remainder of 
his sentence was suspended, and he was separated from service 
under OTHC.  Review of the appellant's service personnel 
records also indicates he was afforded non-judicial 
punishment, consisting of an oral reprimand, in July 1967 for 
causing the destruction of the private property of another 
through carelessness and/or negligence.  

The appellant has alleged that his conduct was the result, in 
part, of PTSD following his military service in Vietnam.  
Service personnel records confirm the appellant served in 
Vietnam from September 1967 to August 1968.  The appellant 
has also stated he served extensively in combat, and was 
awarded the Bronze Star Medal for such service.  However, his 
DD-214 and other service personnel records are negative for 
the Bronze Star or any awards, such as the Purple Heart Medal 
or Combat Infantryman's Badge, indicative of combat service.  
Nevertheless, even assuming the appellant sustained 
psychiatric trauma during Vietnam service, his first two 
periods of AWOL were prior to his September 1967 assignment 
to Vietnam.  Additionally, at his April 2003 personal 
hearing, the appellant conceded that he was experiencing 
psychiatric symptoms, such as social isolation, conflicts 
with authority, and fear of crowds, prior to his Vietnam 
service.  

The appellant also filed an application with the Board for 
Correction of Military Records, Department of the Army, for 
an upgrade of his discharge.  In a May 2004 decision, the 
Correction Board denied the appellant's upgrade application, 
finding his problems began prior to his deployment in 
Vietnam, and his service in Vietnam did not constitute 
"honest, faithful, and meritorious service" while stationed 
there.  Specifically, the Corrections Board found the 
appellant was twice reduced in rank during his Vietnam 
service due to misconduct.  As a result of these and other 
findings, no change was made in the character of the 
appellant's discharge.  

As noted above, conduct will not be considered willful and 
persistent if the appellant was insane at the time of the 
commission of the offenses in question.  See Cropper, supra.  
However, the Board finds no evidence the appellant was insane 
at the time of his AWOL periods that resulted in his OTHC 
discharge.  In its December 2005 remand, the Board requested 
the appellant be scheduled for a VA psychiatric examination 
and medical opinion, to determine if he was insane on any 
occasion he went AWOL during military service.  However, the 
appellant failed to appear for his September 2006 VA 
psychiatric examination, and has offered no explanation for 
his absence.  Nevertheless, the appellant was afforded 
psychiatric examination and treatment during military 
service, and those records are useful in determining the 
appellant's mental state during service.  While he was found 
to have a severe anxiety reaction, as well as an immature 
personality, the appellant was not found to be incompetent 
and/or insane at any time during military service.  His 
actions did not appear to be motivated by delusions and/or 
psychoses; rather, he was fixated on familial hardships, and 
wished to return home to benefit his parents and siblings.  
On the appellant's final military psychiatric examination, 
conducted in April 1969, "no indication of a psychotic 
thought process, major mood disturbance, or organic 
impairment" was observed.  He was found to have adequate 
insight, judgment, and intelligence, and a chronic passive-
dependent personality was diagnosed.  An administrative 
separation was warranted.  

In regard to the minor-offense exception noted above, the 
Court in Stringham v. Brown, 8 Vet. App. 445, 448 (1995), 
determined that "offenses that would interfere with [the] 
appellant's military duties, indeed preclude their 
performance...could not constitute a minor offense."  In the 
present case, the Board finds that the appellant's four AWOL 
periods are beyond minor offenses, as they clearly interfered 
with his military duties and resulted in significant military 
sentences.  Consequently, these offenses cannot constitute 
mere minor offenses.  Id; see also Cropper at 452-453.  The 
appellant's absences were accomplished by his own volition 
and were repetitive, thereby constituting misconduct that was 
both willful and persistent.  Moreover, as mentioned, there 
is no probative evidence that he was insane at the time he 
committed these acts.  See 38 C.F.R. § 3.12(b) (2006).  

For these reasons, the Board concludes the appellant's period 
of active duty ended with an other than honorable discharge 
due to willful and persistent misconduct, and such period of 
service is dishonorable for VA purposes and is a bar to VA 
compensation benefits.  


ORDER

The appeal is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


